DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 7/16/2021, with respect to the rejection(s) of claim(s) 1-22 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bakharev (US 2003/0149354 A1) in view of Sternickel (US 2007/0167846 A1) as previously cited, further in view of Brazdeikis (US 2009/0295385 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bakharev (US 2003/0149354 A1) in view of Sternickel (US 2007/0167846 A1), further in view of Brazdeikis (US 2009/0295385 A1).
Bakharev discloses method for determining whether cardiac ischemia is present in an individual (Abstract, Claim 1, Para. 40), comprising: 
(a) positioning an electromagnetic field sensor (Para. 13, SQUID sensor) within proximity to a chest of the individual, outside of a body of the individual, and not in contact with the body of the individual (eg. Para. 4, MCG measuring non-invasively above the patient’s chest), wherein the electromagnetic field sensor (Para. 13, SQUID sensor)is operably coupled to a sensing device comprising a processor and a non-transitory computer-readable storage medium encoded with software (eg. Fig. 8, Para. 61-63), wherein the electromagnetic field sensor is configured to be positioned within proximity to a chest of a test individual, outside of a body of the test individual, and not in contact with the body of the test individual in order to non- invasively sense an electromagnetic field measurement generated by a heart of the test individual (Eg. Para. 4, noninvasively positioned above the chest of a patient), wherein the trained machine learning software module is configured to receive an electromagnetic field measurement of a heart of the test individual (eg. Para. 4, MCG measuring magnetic fields), analyze the electromagnetic field measurement (Para. 63) (b) using the electromagnetic field sensor to non-invasively sense an electromagnetic field measurement generated by the heart of the individual; (c) receiving, by the processor, the electromagnetic field measurement from the electromagnetic field sensor (eg. Para. 4 and 61-63, MCG measurement); (d) analyzing the electromagnetic field measurement, using the processor (eg. Para. 63); and (e) determining, using the processor, whether (i) the cardiac ischemia (eg. Para. 31)  and (ii) a coronary artery occlusion with a degree of occlusion of greater than 50% are present in the heart of the individual (eg. Para. 60 and 64, quantification 25%, 50%, etc.).
 Bakharev does not disclose a trained machine learning software module and generate a machine learning output classification indicative of a presence or absence of cardiac ischemia and coronary artery occlusion in the test individual, and wherein the trained machine learning software module is trained using training data comprising electromagnetic field measurements generated by a heart of each of a training set of individuals and doesn’t disclose the detection of coronary artery occlusion.
Sternickel teaches the use of machine learning in MCG to classify MCG field patterns (eg. Para. 5 and 7A-D, Para. 31, 46-49, 71 and 101-102 for diagnoses of ischemia).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bakharev with the machine learning classifier as taught by Sternickel to reduce/remove variability of MCG data introduced by human interpretation and significantly improve the machine-based classification performance and quality of generalization while maintaining computer processing times that are compatible with real-time diagnosis (eg. Para. 3).
Brazdeikis teaches a noninvasive SQUID sensor system and method for detecting changes in a magnetic field in a patient and identifying vulnerable plaque and clot formations (eg. Fig. 4, plaque and clot formations, Para. 74, coronary arteries).
It would have been obvious to have combined the invention of Bakharev, Sternickel, and Brazdeikis with the magnetic analysis of area of interests/loci representing clots/vulnerable plaques in arteries as taught by Brazdeikis to allow better diagnoses of cardiac diseases by locating vulnerable plaque in a patient’s body (Eg. Para. 13). 
Regarding claim 2, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses the processor and the trained machine learning software module, the presence of the coronary artery occlusion when the plurality of electromagnetic field measurements is indicative of an irregular pattern of magnetic pole dispersion (eg. Bakharev, Para. 31, dipole movement restriction).
Regarding claims 3-4, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses determining, using the processor and the trained machine learning software module, the presence of the coronary artery occlusion with a degree of occlusion of greater than 70%/90% (Bakharev, Para. 60-64, quantification can be in form of %s).
Regarding claims 5-6 the combined invention of Bakharev, Sternickel, and Brazdeikis discloses individual having normal troponin and ECG readings (Eg. Para. 64).
Regarding claim 7, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses a sensor array comprising a plurality of electromagnetic field sensors (eg. Bakharev, Fig. 1, Para. 22).
Regarding claim 8, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses a SQUID sensor (Bakharev, Para. 22).
Regarding claim 9, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses generating, using the processor, a waveform from the electromagnetic field measurement (eg. Bakharev Para. 26, addition of ECG).
Regarding claim 15 and 22, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses the trained machine learning software module is configured to further generate a machine learning output classification indicative of a presence or absence of a coronary artery disease (CAD) in the test individual, and wherein the method further comprises determining, using the processor and the trained machine learning software module, whether a CAD is present in the individual based on the electromagnetic field measurement (Sternickel, Fig. 8, Para. 24, 31, 71, 102).
Regarding claim 16, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses determining, using the processor and the trained machine learning software module, a degree of severity of the CAD (eg. Bakharev, Abstract, determining degree of ischemia).
Regarding claim 17, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses the trained machine learning software module is configured to further generate a machine learning output classification indicative of a risk of developing a coronary artery disease (CAD) of the test individual, and wherein the method further comprises determining, using the processor and the trained machine learning software module, a risk of developing a CAD of the individual based on the electromagnetic field measurement (eg. Sternickel, Para. 102, sensitivity and specificity).
Regarding claim 18, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses using the processor and the trained machine learning software module, a likelihood of a coronary artery disease (CAD) being present in the individual based on the electromagnetic field measurement (eg. Sternickel, Para. 102).
Regarding claim 21, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses using the processor and the trained machine learning software module, the presence of the coronary artery occlusion with a degree of occlusion of greater than 50% (eg. Bakharev, Para. 60 and 64 occlusion quantification).

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakharev (US 2003/0149354 A1) in view of Sternickel (US 2007/0167846 A1), further in view of Brazdeikis (US 2009/0295385 A1), further in view of Shusterman (US 2006/0122525 A1).
Regarding claim 10, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses the invention of claim 1, but does not disclose using the processor and the trained machine learning software module, a therapy for treating the individual based on whether the cardiac ischemia is determined to be present.
Shusterman teaches using ECG or MCG waveform data to adjust the therapy mode or applying drugs in response to abnormal conditions (Para. 62).
It would have been obvious to combine the invention of Bakharev, Sternickel, and Brazdeikis with the therapy mode adjustment as taught by Shusterman to allow fast intervention when an alarm condition is met based on physiological data.
Regarding claim 11, the combined invention of Bakharev, Sternickel, Brazdeikis, and Shusterman discloses therapy for treating the individual when the cardiac ischemia is determined to be present, wherein the therapy comprises one or more of: diet improvement, exercise, cholesterol lowering treatment, vasodilating medications, rhythm modulating medications, intravascular interventions, stenting, and bypass surgery (eg. Shusterman, Para. 62, administration of drugs and changing therapy mode).
Regarding claim 20, the combined invention of Bakharev, Sternickel, Brazdeikisand Shusterman discloses a triage of the individual based on whether the cardiac ischemia/occlusion is determined to be present (Eg. Shusterman, Para. 62, classifying the severity of abnormal readings, severity of ischemia would indicate a high level of occlusion as well).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakharev (US 2003/0149354 A1) in view of Sternickel (US 2007/0167846 A1), further in view of Brazdeikis (US 2009/0295385 A1), further in view of Veltz (US 2017/0173262 A1).
Regarding claim 12-14, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses the invention of claim 1, but does not disclose machine learning software module comprises a deep neural network
Veltz teaches using management of diabetes condition using deep neural networks such as convolutional neural networks, recursive neural networks, deep Boltzmann machines, etc. (eg. Para. 183).
It would have been obvious to have modified the neural network training module of Bakharev, Sternickel, and Brazdeikis to instead have a deep neural network to further improve management of ischemia. Even though the Veltz does not specifically use deep neural networks on cardiac, one of ordinary skill could apply a deep neural network to the neural network of Bakharev, Sternickel, and Brazdeikis to improve the training software (Eg. Sternickel, Para. 57). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bakharev (US 2003/0149354 A1) in view of Sternickel (US 2007/0167846 A1), further in view of Brazdeikis (US 2009/0295385 A1), further in view of Periera (US 2017/0053082 A1).
Regarding claim 19, the combined invention of Bakharev, Sternickel, and Brazdeikis discloses the invention of claim 1, but does not disclose using the processor and the trained machine learning software module, whether the individual has congestive heart failure based on the electromagnetic field measurement.
Pereira discloses using readings from SQUID sensors to predict congestive heart failure (eg. Para. 59 and 120).
It would have been obvious to combine additional testing taught by Pereira with the invention of Bakharev, Sternickel, and Brazdeikis to provide more diagnostic information to better understand the risks associated with the severity of ischemia.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792